         Case 2:20-cv-05232-NIQA Document 39 Filed 04/30/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHRISTOPHER GARDIER                            :            CIVIL ACTION
          Plaintiff                             :
                                                :            NO. 20-5232
                v.                              :
                                                :
 TRANS UNION LLC, et al.                        :
           Defendants                           :

                                           ORDER
       AND NOW, this 30th day of April 2021, upon consideration of the parties’ stipulation of

extension of time for Defendant The Fidelity Deposit & Discount Bank d/b/a Fidelity Bank to file

its answer to Plaintiff’s complaint, [ECF 38], and for good cause shown, it is hereby ORDERED

that the stipulation is APPROVED. Accordingly, Defendant Fidelity Deposit and Discount Bank

may file its answer to the complaint by no later than May 31, 2021.



                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court
